Citation Nr: 1816601	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to service connection for a heart disorder, to include right bundle branch block and ischemic heart disease; and as due to exposure to herbicide agents and/or secondary to service-connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1965 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and November 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran requested a Travel Board in his April 2013 VA Form 9.  However, the Veteran later withdrew this request in a September 2014 statement.  He did not request for the hearing to be rescheduled, and he has not submitted any additional requests for a hearing.  Thus, there are no outstanding Board hearing requests.

The Board notes that after the statements of the case dated in April 2013 and October 2016, additional VA treatment records dated from December 2009 to January 2018 were associated with the claims file.  Although the Veteran has not provided a waiver of the Agency of Original Jurisdiction's (AOJ's) initial review of this evidence, the AOJ will have an opportunity to review these records upon remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's increased rating claim for diabetes mellitus with erectile dysfunction, the record shows his disability was last evaluated during a VA examination in April 2015.  At that time, the examiner noted that the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  The Veteran later reported in his December 2016 VA Form 9 that his diabetes mellitus did require regulation of activities.  As the record suggests that the Veteran's symptoms have worsened since the April 2015 VA examination, the Board finds that a remand is necessary to obtain a VA examination to ascertain the current severity and manifestations of the Veteran's diabetes mellitus with erectile dysfunction.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

A remand is also required for the Veteran's service connection claim for a heart disorder to obtain an adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has asserted that he has a heart disorder as a result of his exposure to herbicide agents in Vietnam.  As the Veteran's DD 214 and personnel records show that he had active service in the Republic of Vietnam from December 1967 to December 1968, and from December 1970 to October 1971, his exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was afforded a VA examination related to his claim in May 2010.  The examiner stated that the diagnosis was old right bundle branch block in a known diabetic with no prior history of ischemic heart disease.  However, the examiner did not address the etiology of this heart disorder diagnosis in a medical opinion.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The examiner also noted that the Veteran's diabetes mellitus type II increased his risk of ischemic heart disease.  However, apart from his old right bundle branch block, there was no other evidence of ischemic heart disease.  The examiner explained that an exercise stress test was needed for a conclusive determination of the diagnosis of ischemic heart disease.  The impression from a stress test later performed on April 3, 2012 stated that there was no evidence of ischemia.  The Veteran also had a normal ejection fraction and wall motion.  However, a subsequent April 24, 2012 record from the Shannon Clinic stated that the Veteran had an abnormal electrocardiogram (ECG) and a right branch bundle block.  In addition, there was a T wave abnormality with possible anterior ischemia.  The record also contains a May 19, 2016 VA treatment record that noted the report from the Veteran's wife that he was released from Senior CARE on May 18, 2016 after being in the Community Medical Center for treatment of an abscess/MRSA and heart valve problems.  In light of this evidence, the Board finds that the Veteran's service connection claim for a heart disorder should be remanded to obtain a VA medical opinion that clarifies the Veteran's current diagnoses and discusses the etiology of each identified disorder.  If an examination is deemed necessary, one must be provided.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment related to his service connection claim for a heart disorder and increased rating claim for diabetes mellitus with erectile dysfunction.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the West Texas VA Health Care System dated since January 2018.

2.  After the preceding development in paragraph 1 is completed, the Veteran should be afforded a VA examination regarding the current severity and manifestations of his diabetes mellitus with erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should indicate whether his diabetes requires insulin, a restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic provider.

In addition, the examiner should identify and describe all complications of the Veteran's diabetes mellitus, to include erectile dysfunction.
  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's heart disorder.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to maters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during service.

First, the examiner must identify all heart disorders that have been present during the appeal period.  In this regard, the examiner must address the following:  (1) the diagnosis of old right bundle branch block in the May 2010 VA examination report; (2) the report from an April 24, 2012 record from the Shannon Clinic that the Veteran had an abnormal ECG, a right branch bundle block, and a T wave abnormality with possible anterior ischemia; and (3) the May 19, 2016 VA treatment record that noted the report from Veteran's wife that he was released from Senior CARE on May 18, 2016 after being in the Community Medical Center for treatment of an abscess/MRSA and heart valve problems.

For each identified disorder, the examiner must provide an opinion as to the following questions:

(a) Is it at least as likely as not (a 50 percent or greater probability), that the disorder manifested during active service or is otherwise causally or etiologically related to active service, to include the Veteran's exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association)?

(b) Is it at least as likely as not (a 50 percent or greater probability), that the disorder was caused or aggravated by the Veteran's service-connected diabetes mellitus with erectile dysfunction?

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




